People v Cajigas (2016 NY Slip Op 07205)





People v Cajigas


2016 NY Slip Op 07205


Decided on November 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


1998-11573
 (Ind. No. 97-00158)

[*1]The People of the State of New York, respondent,
vCarlos Cajigas, appellant.


Easton Thompson Kasperek Shiffrin LLP, Rochester, NY (Brian Shiffrin of counsel), for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Laurie Sapakoff and Steven A. Bender of counsel), for respondent.
Clare J. Degnan, White Plains, NY (David B. Weisfuse of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 18, 2000 (People v Cajigas, 278 AD2d 425), affirming a judgment of the County Court, Westchester County, rendered December 9, 1998.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
ENG, P.J., CHAMBERS, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court